Citation Nr: 1100697	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as 
basal cell epithelioma.  

2.  Entitlement to service connection for a skin condition, 
claimed as skin lesions of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain VA treatment records in accordance 
with the instructions of a prior Board remand and to obtain an 
additional medical opinion.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In December 2008, the Board remanded the Veteran's case, in 
pertinent part, to obtain VA treatment records.  The Veteran 
reported that he was treated for his skin conditions at the now 
closed VA hospital in Allen Park, Michigan in the early 1970s.  
The Board explained that although the Allen Park VA Hospital was 
now closed, VA records are considered part of the record on 
appeal since they were within VA's constructive possession.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO was instructed 
to obtain VA treatment records from the Allen Park VA Hospital 
from 1970 to its closing and if the records were not available, a 
note to that effect must be included in the claims file.  

A review of the record shows that the AMC/RO e-mailed the 
Veteran's Benefits Administration ("VBA") to locate the 
Veteran's VA treatment records from the Allen Park VA hospital.  
In a February 4, 2009 e-mail, it was noted that the archived 
records were stored in Neosho, MO.  The e-mail explained that the 
records were being searched, but there was no luck.  She stated 
that she would continue to look through the books to find the 
records and would let them know.  However, there is no further 
correspondence indicating whether the search was completed and if 
any records were found.  The United States Court of Appeals for 
Veterans Claims ("Court") has held that a remand by the Board 
confers on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, in an effort to comply with 
the December 2008 remand, the Veteran's case must be remanded to 
obtain these identified VA treatment records. 

Furthermore, as the Veteran's case is being remanded for further 
development, the Board finds that an additional medical opinion 
as to the etiology of the Veteran's skin cancer and skin 
condition should be obtained.  In December 2008, the Board 
remanded the Veteran's claims of entitlement to service 
connection for skin cancer and service connection for a skin 
condition for a VA examination.  The examiner was requested to 
provide an opinion as to whether any skin condition or skin 
cancer was causally or etiologically related to the Veteran's 
active service, to include Agent Orange exposure.  The record 
shows that the Veteran was afforded a VA examination in June 
2009.  The examiner performed a physical examination, reviewed 
the claims file, and opined that the malignant melanoma, basal 
epitheliomas, and the actinic/seborrheic keratoses were not 
caused by or a result of in-service exposure to Agent Orange.  
The rationale provided was that Agent Orange and more 
specifically, dioxin, had been carefully studied for at least 40 
years and to date no mention was made in medical references 
available to the examiner that dioxin exposure had been 
associated with any increased incidence of the conditions 
diagnosed in the Veteran.  He found no evidence in textbooks or 
medical journals revealing any well documented and generally 
accepted medical association between Agent Orange (dioxin) and 
melanoma, basal epithelioma, or actinic or seborrheic keratosis.  
However, the examiner did not provide an opinion as to whether 
the Veteran's skin conditions and skin cancer were causally or 
etiologically related to his period of active service, aside from 
the in-service exposure to Agent Orange.  Therefore, the Board 
finds that an additional medical opinion is required to determine 
the etiology of the Veteran's skin condition and skin cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA treatment records 
from the VA hospital in Allen Park, Michigan 
from 1970 to its closing.  If the records are 
not available, a note to that effect must be 
included in the Veteran's claims file.  

2.  If possible, return the claims file to 
the examiner who conducted the June 2009 VA 
examination and ask him to provide an opinion 
as to whether it is at least as likely as not 
that any skin cancer or skin condition is 
causally or etiologically related to service, 
other than the Veteran's reported exposure to 
Agent Orange. 

If it is not possible to return the claims 
file to the examiner who conducted the June 
2009 VA examination, please schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his skin condition and 
skin cancer, to include Agent Orange 
exposure.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  The VA 
examiner should indicate whether it is at 
least as likely as not that the Veteran has a 
skin condition and/or skin cancer that is 
causally or etiologically related to the 
Veteran's active service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


